DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Records, Bill Schulman on 03/30/2021.
The application has been amended as follows: 
Change Title to:
[[



METHOD FOR MANUFACTURING A TOP-GATE SELF-ALIGNED INDIUM-TIN-ZINC OXIDE THIN-FILM TRANSISTOR
Status of Claims
Applicant’s cancellation of claims 1-4 and 11 in the reply filed on 02/11/2021 is acknowledged.
Applicant’s amendment of claim 5 in the reply filed on 02/11/2021 is acknowledged.
Claims 5-10 and 12 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 5-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 5, prior-art fails to disclose a method for manufacturing a top-gate self-aligned ITZO thin-film transistor, comprising “depositing a passivation layer on the conductive thin film and the ITZO thin film by using a second chemical vapor deposition method, wherein a gas source used in the second chemical vapor deposition method comprises a silane gas source or a mixed gas source of silane and inert gas, and a second oxidizing gas source.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893